Citation Nr: 0127000	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  99-24 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for arthralgia of the thoracic spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from December 1978 to December 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for arthralgia of 
the thoracic spine, effective January 1, 1999, and assigned a 
noncompensable evaluation.  While the veteran's appeal was 
pending, the RO increased the evaluation to 10 percent, also 
effective January 1, 1999.


FINDINGS OF FACT

1.  The veteran's initial rating does not warrant the 
application of staged ratings.

2.  The veteran's arthralgia of the thoracic spine is 
manifested by no more than a slight decreased range of motion 
and functional impairment with complaints of pain, 
fatigability, and weakness.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for arthralgia of the thoracic spine have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. § 3.102, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5291.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001) 
(VCAA).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5103A; see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
this law were also recently promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim.  Such assistance includes identifying 
and obtaining evidence relevant to the claim, and affording 
the veteran a VA rating examination unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  See 38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R § 
3.102).

The Board has reviewed the veteran's claim in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim.  The RO's statement and supplemental 
statement of the case clarified what evidence would be 
required to establish evaluations for the veteran's service-
connected disorder in excess of that already assigned and 
provided reasons as to why the RO found that a compensable 
rating was not warranted.  The veteran responded to the RO's 
communications with additional evidence and argument, curing 
(or rendering harmless) any earlier notification omissions 
that the RO may have made.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); VA O.G.C. Prec. 16-92, para. 16 (57 Fed. 
Reg. 49,747 (1992)) ("if the appellant has raised an argument 
or asserted the applicability of a law or [Court] analysis, 
it is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R § 3.102).  This obligation 
was satisfied by the VA examination requested and 
accomplished in connection with this claim.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

The veteran asserts that an initial disability rating in 
excess of 10 percent is warranted for arthralgia of the 
thoracic spine.  In such cases, VA has a duty to assist the 
veteran in developing facts that are pertinent to this claim.  
See generally, VCAA.  As noted above, the Board finds that 
all relevant facts have been properly developed, and that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained by the 
RO.  The evidence includes the veteran's service medical 
records, reports of VA rating examinations and outpatient 
treatment records, private medical records, and personal 
statements and evidence submitted by the veteran in support 
of her claim.  The Board is not aware of any additional 
relevant evidence that is available in connection with this 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See VCAA.

The veteran is appealing the disability rating assigned 
following an award of service connection.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  In such a case as this it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2000). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Also, evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  For rating 
purposes, the evaluation of the same disability under various 
diagnoses is to be avoided. 

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The appellant's thoracic spine disability is evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5291.  Under this provision, both "moderate" 
and "severe" limitation of motion of the dorsal spine are 
assigned a 10 percent disability rating - the maximum 
schedular provision.  38 C.F.R. § 4.71a, Diagnostic Code 
5291.  However, the appellant's submissions raise the issue 
of entitlement to ratings under alternative diagnostic codes, 
and the Board must ascertain whether any other appropriately 
applied criteria would avail the appellant of a higher 
disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993). Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Based on a thorough review of the record, the Board finds 
that a rating in excess of 10 percent is not warranted at any 
time during the pendency of the appeal for the following 
reasons.  First, the service medical records show that 
although the veteran was treated for thoracic spine pain, x-
ray studies are negative for abnormality.  There is no 
evidence of arthritis.

Second, the preponderance of the post-service medical 
evidence is against a rating for in excess of 10 percent for 
any orthopedic impairment of the thoracic spine.  For 
example, according to a February 1999 VA examination report, 
the veteran complained of pain and stiffness of the thoracic 
spine.  She also indicated that she took various pain 
medications for relief.  Physical examination revealed that 
her thoracic spine motion stopped when the pain began.  The 
examiner noted that there was no objective evidence of 
painful motion, spasm, weakness or tenderness; there were no 
postural abnormalities; and the musculature of the back was 
good; there were no neurological abnormalities.  The examiner 
diagnosed arthralgia of the thoracic spine with slight loss 
of function due to pain.  Thus, there is no evidence of 
greater than moderate limitation of motion of the thoracic 
spine.

According to a February 2000 VA examination report the 
veteran claimed to have pain, weakness, stiffness, swelling, 
instability, giving away, locking, fatigability, and lack of 
endurance.  Although it is clear that not all of these 
complaints related to the thoracic spine, such as locking, 
giving way and instability, she did explain that any 
pressure, to include clothing, on her back caused pain.  She 
continued to take various pain relief medications and she 
also underwent physical therapy.  She reported that she wore 
an upper back brace, although she did not wear it to the 
examination.

Physical examination revealed that motion stopped when pain 
began, although there was no evidence of painful motion, 
spasm, weakness and tenderness.  Deep tendon reflexes of the 
upper extremities were active and equal.  The range of motion 
of the thoracic spine was flexion to the right to 27 degrees, 
flexion to the left to 22 degrees, forward flexion to 102 
degrees, and backward extension to 22 degrees.  The examiner 
diagnosed arthralgia of the thoracic spine with questionable 
loss of function due to pain.  The x-ray study was normal.  
Thus, in light of the examiner's findings and diagnosis of 
"questionable loss of function due to pain, although the 
range of motion studies indicate slight limitation of motion, 
the Board finds that the preponderance of the evidence shows 
that the veteran's thoracic spine disability is no greater 
than moderate, as reflected in the current evaluation.  38 
C.F.R. §§ 4.40, 4.45.

Additionally, the clinical evidence does not show that the 
service-connected arthralgia of the thoracic spine presents 
such an unusual or exceptional disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards, as is 
required for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) (2001).  For example, the veteran does not 
contend, nor does the evidence show, that she is unable to 
work as a result of her arthralgia of the thoracic spine.  
Furthermore, there is no evidence that she has been 
hospitalized after service for this condition.  Therefore, an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

As the preponderance of the evidence is against a compensable 
rating under Diagnostic Code 5291, the benefit of the doubt 
doctrine is not for application in this regard.  38 C.F.R. 
§ 3.102.






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for arthralgia of the thoracic spine is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

